DETAILED ACTION
This Office Action is in response to the communication filed on 09/11/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per instant Amendment, submitted on 09/11/2020, claims 1, 8 and 15 have been amended.
Claims 1-20 have been examined and are pending; claims 1, 8 and 15 are independent claims.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/11/2020 has been entered.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 09/11/2020, with respect to the prior-art rejections to claims 1-20, and limitations listed below, have been fully considered but they are not persuasive. The applied prior art continue to teach the limitations, including the amended limitations.
Applicant’s arguments: As to independent claim 1, the Applicant submits that Greco does not disclose the amended limitation, “in response to determining that the asset token is allowed for issuance to the client based on an adherence to the rules for issuance.” In support, the Applicant submits that While Greco describes using zero knowledge (ZKPs) to verify the transactions, where the transaction agents are able to enforce business rules of the system, Greco does not describe determining that the asset token is allowed for issueless prior to issuing the asset token and generating a ZKP indicating adherence to the rules for issuances (Applicant Arguments/Remarks, 09/11/2020, pages 7-10). 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that applied reference teaches the addressed limitation. Greco continues to teach the amended limitation, “in response to determining that the asset token is allowed for issuance to the client based on an adherence to the rules for issuance.” As applied in the rejections of this office action, Greco maintains custody pass function [i.e. rules] of current/new custodian for the redemption token for the requested asset, and creates a zero-knowledge sender proof, redemption token (Greco: pars 0050-0052). 
In the addressed limitation, the claim limitations does not refine to recite (a) the specific mechanisms of action “allowed” (b) any mechanism or algorithm of “adherence” (c) any specific logic or condition of “rules of issuance.” However, in the remarks, the Applicant submits that in this manner, prior to issuing any asset tokens, embodiments described in the specification confirm issuance systems adhere to the rules for issuance. {Id, 43-45.) “For example, the rules may specify client devices and/or client device identifications permitted to receive the issued assets.” {Id, ]} 43.) {Id, ]} 44.) In this manner, the confirmation of adherence to the rules occurs prior to the issuance of assets. {Id., ]} 62.) The issuance system then generates a zero-knowledge proof (ZKP) to verify that the rules were adhered to while still concealing the information about the rules. The ZKP “indicates] that [the issuance system] has adhered to the rules for issuance in issuing the assets.” {Id, ]} 62.) (Applicant Arguments/Remarks, 09/11/2020, pages 7).
Without any refined limitation of all the actions/functions of the addressed limitation, to one of ordinary skill in the art the plain meaning of the addressed limitation would be ‘a token is issued after determined that it does adherence with rule,’ and on this understanding, once an asset token is generated, it also fulfilled the conditions of “adherence with rule,” by virtue. As the process wasn’t fulfilled the “adherence with” conditions, the asset token would not have generated. Therefore, any art that generates an asset token, would read on the addressed limitation. 
The Applicant has presented a narrower interpretation of the teachings of Greco with a broader claim limitations of the instant claims to differentiate the instant claim invention for the teaching of Greco. The Applicant brought Greco’s teaching of ‘verifying the transactions by the transaction agents’ as an evidence of Greco not teaching the claim limitations.  The Examiner respectfully submits that it is irrelevant of how the token or the zero knowledge proof is (ZKP) used in teaching of applied art, while the applied art teaches the broad limitations of generating and processing of token or the zero knowledge proof (ZKP), that are claimed. In addition, “The prior 
Therefore, giving the broadest interpretation of the claim language, the applied prior art teaches the limitations, and the rejections, as formulated in this instant office action, are proper. 
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Claim can be further amended to refine the limitation to recite (a) the specific mechanisms of action “allowed” (b) any mechanism or algorithm of “adherence” (c) any specific logic or condition of “rules of issuance.” (d) the use/verification process of the published zero knowledge proof (ZKP). 
Applicant’s arguments: As to independent claims 8 and 15, the Applicant submits similar aurguments as to claim 1, and claims are patenable over the combination of Greco and Massacci (Applicant Arguments/Remarks, 09/11/2020, page 10).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the claims 9 and 16 are rejected at least based on the reference applied to the claims and the rationale and response presented to the argument above for claim 1.
Applicant’s arguments: Additionally, as to the dependent claims 2-7, 9-14, and 16-20, the Applicant argues that the claims are directly or indirectly dependent from a respective one of claims of independent claims 1, 8 and 15, and, claims are allowable at least based on their dependensy from the allowable base claim) (Applicant Arguments/Remarks, 09/11/2020, pages 10-11).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2-7, 9-14, and 16-20 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 2-7, 9-14, and 16-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al (“Greco,” US 2019/0034923, published on 01/29/2019), in view of Massacci et al (“Massacci,” US 2019/0244290, filed on 02/01/2019).
As to claim 1, Greco teaches a computer-implemented method (Greco: pars 0004, 0050; fig 3, teaches a system, device and method of confidential secure custodial transfers of asset between entities utilizing a zero knowledge protocol, that leverage distributed ledger-based technologies such as blockchain), comprising:
receiving a command to issue an asset token to a client (Greco: pars 0050; fig 3, an agent device receives a selection of an asset and input of a recipient identifier for a token);
determining the asset token is allowed to be issued to the client under rules for issuance based on information related to the asset token (Greco: pars 0007, 0050-0052, the agent device agent generates a redemption token for the asset maintaining custody pass function [i.e. rules] of current/new custodian), wherein the rules for issuance include a permission to issue a type of asset and wherein the asset token corresponds to the type of asset (Greco: pars 0050-0052, creates a zero-knowledge recipient proof for the asset identifier of the asset [i.e. type of asset]);
in response to determining that the asset token is allowed for issuance to the client based on an adherence to the rules for issuance (Greco: pars 0050-0052, maintains custody pass function [i.e. rules] of current/new custodian for the redemption token for the requested asset, and creates a zero-knowledge sender proof, redemption token):
(Greco: pars 0050-0052, issues the redemption token for the requested asset);
generating a zero-knowledge proof corresponding to the issuing such that the zero-knowledge proof indicates adherence to the rules for issuance and conceals the information related to the asset token (Greco: pars 0050-0052, creates a zero-knowledge sender proof, redemption token, for the asset identifier of the asset by applying hash and salting mechanism (i.e. concealing) for asset transfer and access process (i.e. asset access of issuances process of the access)).
Greco does not explicitly teach publishing the zero-knowledge proof to a blockchain.
However, in an analogous art, Massacci teaches publishing the zero-knowledge proof to a blockchain (Massacci: pars 0067-0069, 0076, generate and broadcast a zero-knowledge proof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Massacci with the method/system of Greco for the benefit of providing a user with a means for broadcasting [i.e. publishing] so that other entity in the transaction or in communication can verify the authenticity of zero-knowledge proof and optionally adding the new token as a leaf (Massacci: pars 0067-0069). 
As to claim 2, the combination of Greco and Massacci teaches the computer-implemented method of claim 1, 
(Greco: pars 0050-0052, maintains custody pass function [i.e. rules] of current/new custodian for the redemption token for the requested asset when generating the redemption token).
As to claim 3, the combination of Greco and Massacci teaches the computer-implemented method of claim 1, 
Greco further teaches further comprising: querying the blockchain to identify updated rules for issuance (Greco: pars 0027-0029 the distributed ledger of blockchain able to be a distributed database that maintains a continuously-growing list of data records or contracts (e.g. item information of the items associated with the unique identifiers, provenance or chain of ownership/custody transactions associated with pairs of public keys and unique identifiers. Verifies custodian, and change in custodian of an asset).
As to claim 4, the combination of Greco and Massacci teaches the computer-implemented method of claim 1, 
Massacci further teaches wherein generating the zero-knowledge proof further comprises: generating a zero-knowledge proof using parallel processing (Massacci: pars 0167, 0384, 0485, parallelization of the proof generation module, in which all the proof generation modules are executed in parallel, and further reduce the runtime).
As to claim 5, the combination of Greco and Massacci teaches the computer-implemented method of claim 1, 
Greco further teaches wherein generating the zero-knowledge proof further comprises: generating a zero-knowledge proof that is verifiable using a public key (Greco: pars0031, 0034, 0054, enabling each registrant to declare public keys to trading partners (e.g. on distributed ledger) and generate unique signatures for each identifier registered in the system; implementing access control management in the system).
As to claim 6, the combination of Greco and Massacci teaches the computer-implemented method of claim 1, 
Greco further teaches wherein the information related to the asset token includes a quantity of the asset (Greco: pars 0013-0014, data associated with the each asset identified by the asset identifier on the distributed ledger).
As to claim 7, the combination of Greco and Massacci teaches the computer-implemented method of claim 1, 
Greco further teaches wherein the information related to the asset token includes an identification of an issuer (Greco: pars 0035, the transfer device randomly generates a custody pass value for the item, for example, using the cryptographically secure random number generator of the agent).
As to claim 8, Greco teaches a system, comprising: a memory; and at least one processor coupled to the memory (Greco: pars 0004, 0050; fig 3, teaches a system, device and method of confidential secure custodial transfers of asset between entities utilizing a zero knowledge protocol, that leverage distributed ledger-based technologies such as blockchain), and configured to: 
receive a command to issue an asset token to a client (Greco: pars 0050; fig 3, an agent device receives a selection of an asset and input of a recipient identifier for a token); 
(Greco: pars 0007, 0050-0052, the agent device agent generates a redemption token for the asset maintaining custody pass function [i.e. rules] of current/new custodian), wherein the rules for issuance include a permission to issue a type of asset and wherein the asset token corresponds to the type of asset (Greco: pars 0050-0052, creates a zero-knowledge recipient proof for the asset identifier of the asset [i.e. type of asset]);
in response to determining that the asset token is allowed for issuance to the client based on an adherence to the rules for issuance (Greco: pars 0050-0052, maintains custody pass function [i.e. rules] of current/new custodian for the redemption token for the requested asset, and creates a zero-knowledge sender proof, redemption token): 
issue the asset token to the client (Greco: pars 0050-0052, issues the redemption token for the requested asset);
generate a zero-knowledge proof corresponding to the issuing such that the zero-knowledge proof indicates adherence to rules for issuance and conceals the information related to the asset token (Greco: pars 0050-0052, creates a zero-knowledge sender proof, redemption token, for the asset identifier of the asset by applying hash and salting mechanism (i.e. concealing) for asset transfer and access process (i.e. asset access of issuances process of the access)).
Greco does not explicitly teach publish the zero-knowledge proof to a blockchain.
However, in an analogous art, Massacci teaches publish the zero-knowledge proof to a blockchain (Massacci: pars 0067-0069, 0076, generate and broadcast a zero-knowledge proof).
before the effective filing date of the claimed invention to combine the teachings of Massacci with the method/system of Greco for the benefit of providing a user with a means for broadcasting [i.e. publishing] so that other entity in the transaction or in communication can verify the authenticity of zero-knowledge proof and optionally adding the new token as a leaf (Massacci: pars 0067-0069). 
As to claims 9-14, the claims are dependent from the system claim 8, and the limitations are similar to the method claims 2-7, and are rejected for the same reason set forth for claim 2-7.
As to claim 15, Greco teaches a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations (Greco: pars 0004, 0050; fig 3, teaches a system, device and method of confidential secure custodial transfers of asset between entities utilizing a zero knowledge protocol, that leverage distributed ledger-based technologies such as blockchain), comprising:
receiving a command to issue an asset token to a client (Greco: pars 0050; fig 3, an agent device receives a selection of an asset and input of a recipient identifier for a token); 
determining the asset token is allowed to be issued to the client under rules for issuance based on information related to the asset token (Greco: pars 0007, 0050-0052, the agent device agent generates a redemption token for the asset maintaining custody pass function [i.e. rules] of current/new custodian), wherein the rules for issuance include a permission to issue a type of asset and wherein the asset token corresponds to the type of (Greco: pars 0050-0052, creates a zero-knowledge recipient proof for the asset identifier of the asset [i.e. type of asset]);
in response to determining that the asset token is allowed for issuance to the client based on an adherence to the rules for issuance (Greco: pars 0050-0052, maintains custody pass function [i.e. rules] of current/new custodian for the redemption token for the requested asset, and creates a zero-knowledge sender proof, redemption token):
issuing the asset token to the client (Greco: pars 0050-0052, issues the redemption token for the requested asset);
generating a zero-knowledge proof corresponding to the issuing such that the zero-knowledge proof indicates adherence to rules for issuance and conceals the information related to the asset token (Greco: pars 0050-0052, creates a zero-knowledge sender proof, redemption token, for the asset identifier of the asset by applying hash and salting mechanism (i.e. concealing) for asset transfer and access process (i.e. asset access of issuances process of the access)).
Greco does not explicitly teach publishing the zero-knowledge proof to a blockchain.
However, in an analogous art, Massacci teaches publishing the zero-knowledge proof to a blockchain (Massacci: pars 0067-0069, 0076, generate and broadcast a zero-knowledge proof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Massacci with the method/system of Greco for the benefit of providing a user with a means for broadcasting (Massacci: pars 0067-0069). 
As to claims 16-20, the claims are dependent from the computer-readable device claim 15, and the limitations are similar to the method claims 2-6, and are rejected for the same reason set forth for claim 2-6.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439